                                          Case 3:19-cv-03425-JST Document 23 Filed 07/11/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    NIANTIC, INC.,                                   Case No.19-cv-03425-JST
                                                      Plaintiff,
                                   8
                                                                                         CLERK'S NOTICE SETTING CASE
                                                v.                                       MANAGEMENT CONFERENCE
                                   9

                                  10    GLOBAL++, et al.,                                Re: Dkt. No. 22
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          YOU ARE NOTIFIED THAT a Case Management Conference is set for September 30,

                                  14   2019 at 2:00 P.M. before the Honorable JON S. TIGAR. The Joint Case Management Conference

                                  15   Statement is due September 23, 2019 by 5:00 PM.

                                  16          Please report to Courtroom 6, 2nd Floor, Ronald V. Dellums Federal Building and U.S.

                                  17   Courthouse, 1301 Clay St, Oakland, CA 94612.

                                  18   Dated: July 11, 2019

                                  19
                                                                                      Susan Y. Soong
                                  20                                                  Clerk, United States District Court
                                  21
                                                                                      By: ________________________
                                  22                                                  Mauriona Lee, Deputy Clerk to the
                                                                                      Honorable JON S. TIGAR
                                  23                                                  415-522-2036
                                  24

                                  25

                                  26
                                  27

                                  28
